DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 18 must be shown or the feature(s) canceled from the claim(s).  In particular, claim 18 requires an electroplating strengthening layer.  Claim 12, from which claim 18 depends, also requires a second, different, electroplating strengthening layer on the same end of the ceramic body.  However, there is no drawing or embodiment where two different sets of electroplating strengthening layers are formed at the same end of the ceramic body.  Appropriate correction is required.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, claims 19 and 20 depend from base claim 12 and intervening claim 18.  Both claims 12 and 18 require “an electroplating strengthening layer.”  As such, it is unclear which electroplating strengthening layer is being referred to in claims 19 and 20, when “said electroplating strengthening layer” is referenced.  Appropriate correction is hereby required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al. (US Pat. App. Pub. No. 2014/0002952) in view of Sun et al. (US Pat. App. Pub. No. 2016/0203913).
With respect to claim 1, McConnell teaches a leadless stack comprising ceramic capacitor, comprising: a plurality of multilayer ceramic capacitors stacked vertically to each other (see Fig. 3, elements 1), each said multilayer ceramic capacitor comprising a capacitor body (see Fig. 3), a plurality of internal electrodes interlaced with each other and interspersed in said capacitor bodies of said multilayer ceramic capacitors (see Fig. 3, elements 9 and 10), ends of said internal electrodes respectively exposed to two opposite ends of said capacitor body (see Fig. 3), and two external electrodes respectively arranged on two opposite ends of said capacitor body of each said multilayer ceramic capacitor and electrically connected to the ends of said internal electrodes (see Fig. 3, elements 
McConnell teaches that a polymer conductive adhesive may be used in a less favorable embodiment (see paragraph [0055]), but fails to teach that said polymer conductive adhesive contains 75%-85% metal powder and 15%-25% viscose.
Sun, on the other hand, teaches a polymer conductive adhesive containing 75%-85% metal powder and 15%-25% viscose.  See paragraph [0031].  Such an arrangement results in reduces the possibility of cracking or breaking during the bonding process by performing a single step bonding process at a low temperature.  See paragraph [0031].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify McConnell, as taught by Sun, in order to reduce cracking and breaking during the bonding process.
With respect to claim 2, the combined teachings of McConnell and Sun teach that each said multilayer ceramic capacitor further comprises a plurality of dielectric layers stacked in said capacitor body, and said internal electrodes are interspersed in each two adjacent said dielectric layers and arranged facing each other in a staggered manner.  See McConnell, element 11.
With respect to claim 3, the combined teachings of McConnell and Sun teach that said polymer conductive adhesive is cured at a low temperature in the temperature range of 150°C to 200°C with no soldering operation, and each two adjacent said external electrodes of said multilayer ceramic capacitors are adhered and fixed to said adhesive interface.  See Sun, paragraph [0031].
With respect to claim 4, the combined teachings of McConnell and Sun teach that said polymer conductive adhesive contains a metal powder selected from the group consisting of silver, copper and nickel.  See Sun, paragraph [0031].
With respect to claim 6, the combined teachings of McConnell and Sun teach that the adhesive of the polymer conductive adhesive uses a polymer resin.  See paragraph [0031].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al. (US Pat. App. Pub. No. 2014/0002952) in view of Sun et al. (US Pat. App. Pub. No. 2016/0203913), and further, in view of CN 107629734.
With respect to claim 5, the combined teachings of McConnell and Sun fail to explicitly teach that a particle size of said metal powder is between 0.3 to 5.0 µm.
CN ‘734, on the other hand, teaches that a particle size of said metal powder in a conductive adhesive is between 0.3 to 5.0 µm.  See paragraph [0058], citing particle sizes of 1 to 50 µm.  Such a sizing is determined based on the desired application.  See paragraph [0058].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to further modify the combined teachings of McConnell and Sun, as taught by CN ‘734, in order to produce a conductive adhesive appropriate for the desired application.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al. (US Pat. App. Pub. No. 2014/0002952) in view of Sun et al. (US Pat. App. Pub. No. 2016/0203913), and further, in view of CN 111995978.
With respect to claim 7, the combined teachings of McConnell and Sun fail to teach said polymer resin contains graphene.  
CN ‘978, on the other hand, teaches that said polymer resin contains graphene.  See paragraph [0034].  Such an arrangement results in improved conductivity of the conductive adhesive over metal particles alone.  See paragraph [0034].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to further modify the combined teachings of McConnell and Sun, as taught by CN ‘978, in order to produce a conductive adhesive having improved conductivity.
Claims 8-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al. (US Pat. App. Pub. No. 2014/0002952) in view of Sun et al. (US Pat. App. Pub. No. 2016/0203913), and further, in view of Kim et al. (US Pat. App. Pub. No. 2020/0005998).
With respect to claim 8, the combined teachings of McConnell and Sun fail to teach an electroplating strengthening layer formed on the outside of said adhesive interface of the stacking position of said external electrode of each two adjacent said multilayer ceramic capacitors.
Kim, on the other hand, teaches an electroplating strengthening layer formed on the outside of said adhesive interface of the stacking position of said external electrode of each two adjacent said multilayer ceramic capacitors.  See FIG. 2, elements 11 and 12.  While Kim discloses the electroplating layers in conjunction with a combination of a capacitor and a varistor, the teachings fully apply to a pair of capacitors.  Such an arrangement results in enhanced installation characteristics.  See paragraph [0057].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to further modify the combined teachings of McConnell and Sun, as taught by Kim, in order to enhance the installation characteristics of the capacitor array.
With respect to claim 9, the combined teachings of McConnell, Sun, and Kim teach that said electroplating strengthening layer comprises a first plating layer and a second plating layer formed in sequence on the outside of said adhesive interface by electroplating.  See Kim, FIG. 2, elements 11b/11c and 12b/12c; see also, paragraph [0057].
With respect to claim 10, the combined teachings of McConnell, Sun, and Kim teach that said first plating layer and said second plating layer are nickel plating and tin plating, respectively.  See Kim, paragraph [0057].
With respect to claim 11, the combined teachings of McConnell, Sun, and Kim teach that said electroplating strengthening layer is a continuous uninterrupted surface and is located outside said external electrodes at one end of a plurality of said multilayer ceramic capacitors.  See Kim, FIG. 2.
With respect to claim 12, McConnell teaches a leadless stack comprising ceramic capacitor, comprising a plurality of multilayer ceramic capacitors stacked vertically to each other (see Fig. 3, elements 1), each said multilayer ceramic capacitor comprising a capacitor body (see Fig. 3), a plurality of internal electrodes interlaced with each other and interspersed in said capacitor bodies of said multilayer ceramic capacitors (see Fig. 3, elements 9 and 10), ends of said internal electrodes respectively exposed to two opposite ends of said capacitor body (see Fig. 3), and two external electrodes respectively arranged on two opposite ends of said capacitor body of each said multilayer ceramic capacitor and electrically connected to ends of said internal electrodes (see Fig. 3, elements 7/7’).
McConnell fails to teach that said external electrodes each comprise an electroplating strengthening layer and a plurality of burnt copper layers, said electroplating strengthening layer being located outside the associating said external electrode and covering each said burnt copper layer, each said burnt copper layer being located inside the associating said external electrode and respectively covering the end of one respective said internal electrode, said burnt copper layers; the burnt copper layer being connected to each other through a polymer conductive adhesive to form an adhesive interface, said polymer conductive adhesive containing 75%~85% metal powder and 15%~25% viscose.
Sun, on the other hand, teaches a polymer conductive adhesive containing 75%-85% metal powder and 15%-25% viscose.  See paragraph [0031].  Such an arrangement results in reduces the possibility of cracking or breaking during the bonding process by performing a single step bonding process at a low temperature.  See paragraph [0031].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify McConnell, as taught by Sun, in order to reduce cracking and breaking during the bonding process.
Further, Kim that said external electrodes each comprise an electroplating strengthening layer and a plurality of burnt copper layers, said electroplating strengthening layer being located outside the associating said external electrode and covering each said burnt copper layer, each said burnt copper layer being located inside the associating said external electrode and respectively covering the end of one respective said internal electrode.  See FIG. 2, elements 11a/b/c and 12a/b/c and paragraphs [0060], where elements 11a/12a includes copper and is formed of a sintered conductive paste, and [0057], where elements 11b/11c and 12b/12c are plating layers.  While Kim discloses the electroplating layers in conjunction with a combination of a capacitor and a varistor, the teachings fully apply to a pair of capacitors.  Such an arrangement results in enhanced installation characteristics.  See paragraph [0057].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to further modify the combined teachings of McConnell and Sun, as taught by Kim, in order to enhance the installation characteristics of the capacitor array.
With respect to claim 13, the combined teachings of McConnell, Sun, and Kim teach that each said multilayer ceramic capacitor further comprises a plurality of dielectric layers stacked in said capacitor body, and said internal electrodes are interspersed in each two adjacent said dielectric layers and arranged facing each other in a staggered manner.  See McConnell, element 11.
With respect to claim 14, the combined teachings of McConnell, Sun, and Kim teach that said polymer conductive adhesive is cured at a low temperature in the temperature range of 150°C to 200°C with no soldering operation, and each two adjacent said external electrodes of said multilayer ceramic capacitors are adhered and fixed to said adhesive interface.  See Sun, paragraph [0031].
With respect to claim 15, the combined teachings of McConnell,  Sun, and Kim teach that said polymer conductive adhesive contains a metal powder selected from the group consisting of silver, copper and nickel.  See Sun, paragraph [0031].
With respect to claim 18, the combined teachings of McConnell, Sun, and Kim teach an electroplating strengthening layer formed on the outside of said adhesive interface of the stacking position of said external electrode of each two adjacent said multilayer ceramic capacitors.  See Kim, FIG. 2, elements 11 and 12.  
With respect to claim 19, the combined teachings of McConnell, Sun, and Kim teach that said electroplating strengthening layer comprises a first plating layer and a second plating layer formed in sequence on the outside of said adhesive interface by electroplating, said first plating layer and said second plating layer are nickel plating and tin plating, respectively.  See Kim, paragraph [0057].
With respect to claim 20, the combined teachings of McConnell, Sun, and Kim teach that said electroplating strengthening layer is a continuous uninterrupted surface and is located outside said external electrodes at one end of a plurality of said multilayer ceramic capacitors.  See Kim, FIG. 2.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al. (US Pat. App. Pub. No. 2014/0002952) in view of Sun et al. (US Pat. App. Pub. No. 2016/0203913) and Kim et al. (US Pat. App. Pub. No. 2020/0005998), and further, in view of CN 107629734.
With respect to claim 16, the combined teachings of McConnell, Sun, and Kim fail to explicitly teach that a particle size of said metal powder is between 0.3 to 5.0 µm.
CN ‘734, on the other hand, teaches that a particle size of said metal powder in a conductive adhesive is between 0.3 to 5.0 µm.  See paragraph [0058], citing particle sizes of 1 to 50 µm.  Such a sizing is determined based on the desired application.  See paragraph [0058].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to further modify the combined teachings of McConnell, Sun, and Kim as taught by CN ‘734, in order to produce a conductive adhesive appropriate for the desired application.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al. (US Pat. App. Pub. No. 2014/0002952) in view of Sun et al. (US Pat. App. Pub. No. 2016/0203913) and Kim et al. (US Pat. App. Pub. No. 2020/0005998), and further, in view of CN 111995978.
With respect to claim 17, the combined teachings of McConnell, Sun, and Kim fail to teach said polymer resin contains graphene.  
CN ‘978, on the other hand, teaches that said polymer resin contains graphene.  See paragraph [0034].  Such an arrangement results in improved conductivity of the conductive adhesive over metal particles alone.  See paragraph [0034].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to further modify the combined teachings of McConnell, Sun, and Kim, as taught by CN ‘978, in order to produce a conductive adhesive having improved conductivity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DION R. FERGUSON/Primary Examiner, Art Unit 2848